Title: To Alexander Hamilton from Thomas Grosvenor, 24 April 1799
From: Grosvenor, Thomas Peabody
To: Hamilton, Alexander


          
            Sir.
            Pomfret, Connecticut, April 24, 1799
          
          In the Appointment of the regimental Staff in the 13th. Regiment of the Army of the United States James Gordon has the Office of Quarter Master who is a 2d Lieutenant—
          I am told that another Officer will be appointed 2d Lieut. in the Regimt. to fill Gordon’s Vacancy in the Line—in such Case I take the Liberty to recommend Mr. Joseph Hickcox of Thompson in the State of Connecticut a young Man fit for the Appointment he served three years in the Western Army & under General Wayne and was honorably discharged; he assures me he will accept the Appointment in Case he can obtain it—I am with the highest Respect your Humbl Servt
          
            Thos. Grosvenor
          
          
            Pomfret in Connecticut April 24th. AD 1799—
          
          Majr. Genl. Alexander Hamilton Esqr.
        